Ray, J.
We are asked to reverse this case, upon the evidence. It is insisted that in a suit by a private citizen against a foreign corporation, a finding has been had for the defendant so clearly against the evidence, that it becomes our duty as an appellate court, to set aside the judgment rendered thereon, and order a new trial.
J. K. McDonald and A. L. Roache, for appellant.
T. H. Nelson, for appellee.
The action was upon a policy of insurance, providing compensation in case of an accident occurring to the appellant, “ not fatal, but which absolutely and totally disabled him from prosecuting his usual employment.” The complaint alleged that such an injury had been received, and demanded the compensation. A number of physicians were called by the appellant, and stated that an injury had been received by him, but the most favorable testimony only amounted to this statement by. the surgeon he had selected: “ Such a hernia as this does not necessarily prevent a man from attending to his business. By wearing a truss, properly adjusted, he could go about and attend to his business.” The evidence of the appellant was somewhat stronger, but as the person with whom he was walking at the time the injury occurred, according to his statement, does not corroborate his evidence, and the testimony of other witnesses discredits it, we cannot reverse a finding which, had it been otherwise, would have rested upon the appellant’s statement alone.
The judgment is affirmed, with costs.